Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 03/03/2021, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrich et al. (US PGPub 2016/0059733) in view of Kim et al. (“Estimation of Li-ion Battery State of Health based on Multilayer Preception: as an EV Application” 2018, IFAC PapersOnline 51-28, 392-397).
As to Claim 1 and 13, Hettrich teaches a method performed by at least one computing apparatus, the method comprising: 

generating input data by measuring at least one parameter of a battery (¶92 teaches “analyzing the actual use and performance of the battery/vehicle, comparing or assessing the actual use/performance of the battery/vehicle with the predicted use/performance”; See also ¶¶145-147); 
acquiring a plurality of output values corresponding to a plurality of classes by inputting the input data into the trained artificial neural network (Claim 7 describes the types of data which are grouped together which may be understood as types of classes based upon outputs.  Claim 7 further teaches “combinations thereof, heating device, battery, and/or vehicle information selected from the group consisting of battery energy capacity, state of charge of battery, battery self-discharge rate, a relationship between two or more of power of battery, temperature of battery, state of charge of battery, and age of battery, a thermal time constant for the battery, capacity of the heating device, efficiency of the heating device, powertrain of vehicle, thermal system configuration of vehicle, motor power of vehicle, powertrain efficiency of vehicle, vehicle minimum power output level for safe driving”); and 
Hettrich is silent as to generating a state of health estimation value of the battery using a plurality of preset health state sections corresponding to the plurality of classes and the plurality of output values corresponding to the plurality of classes.
	Kim teaches generating a state of health estimation value of the battery using a plurality of preset health state sections corresponding to the plurality of classes and the plurality of output values corresponding to the plurality of classes (Abstract, p.394-396).

  
As to Claim 2 and 14,  Hettrich teaches wherein the at least one parameter comprises a voltage of the battery and a current of the battery (¶14 teaches “battery energy capacity, state of charge of battery, battery self-discharge rate, a relationship between two or more of power of battery, temperature of battery, state of charge of battery, and age of battery”).

As to Claim 3, Hettrich teaches wherein the at least one parameter comprises a voltage of the battery, a current of the battery, and a temperature of the battery (¶14 teaches “a thermal time constant for the battery, capacity of the heating device, efficiency of the heating device, powertrain of vehicle, thermal system configuration of vehicle, motor power of vehicle, powertrain efficiency of vehicle, vehicle minimum power output level for safe driving, and combinations thereof.”).

As  to Claim 4 and 15, Hettrich teaches wherein the generating of the input data comprises: measuring the at least one parameter of the battery in operation in accordance with a preset sampling period; and generating the input data based on measurement values of the at least one parameter measured for a preset first time (¶61).


As to Claim 6 and 17, Hettrich is silent as to wherein the plurality of output values corresponding to the plurality of classes are probability values that the input data belongs to each of the plurality of classes.
	Kim teaches wherein the plurality of output values corresponding to the plurality of classes are probability values that the input data belongs to each of the plurality of classes (p. 393-395).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Hettrich teaches the use of machine learning to profile battery activity and charging characteristics.  Kim teaches using a classification based methodology to characterize the battery SOH.  One would be motivated to make this combination to have the most cost effective way to generate the SOH.

As to Claim 12 and 19, Hettrich is silent wherein the trained artificial neural network comprises an input layer, at least one hidden layer, and an output layer, and the output layer comprises a softmax function that outputs a probability that the input data input into the input layer belongs to each of the plurality of classes.
Kim teaches the trained artificial neural network comprises an input layer, at least one hidden layer, and an output layer, and the output layer comprises a softmax function that outputs a probability that the input data input into the input layer belongs to each of the plurality of classes (p. 395).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Hettrich teaches the use of machine learning to profile battery activity and charging characteristics.  Kim teaches using a classification based methodology to characterize the battery SOH.  One would be motivated to make this combination to have the most cost effective way to generate the SOH.

As to Claim 20,  Hettrich teaches a computer program stored in a medium so as to perform the method of claim 1 using a computing apparatus (¶68 and ¶94).

Allowable Subject Matter
Claims 5, 7-11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggests “wherein the generating of the input data comprises: generating measurement values of the at least one parameter by measuring the at least one parameter of the battery in operation in accordance with a preset sampling period; generating a plurality of input sub data based on measurement values of the at least one parameter generated for a preset first time after a preset second time has elapsed; and generating the input data based on the plurality of input sub data” as set forth in claims 5 and 16.

The prior art does not teach or suggest “wherein the state of health estimation value of the battery is calculated by multiplying representative values of the plurality of health state sections corresponding to the plurality of classes and the plurality of output values corresponding to the plurality of classes to compute a plurality of products and summing the plurality of products” as set forth in claims 7 and 18.

The prior art does not teach or suggest “wherein the preparing of the trained artificial neural network comprises: generating an artificial neural network; preparing measurement data acquired by measuring the at least one parameter of the battery in each of the plurality of preset health state sections; generating a plurality of training data labeled with a class of the plurality of classes to which they belong, based on the measurement data and the corresponding preset health state sections; and training the artificial neural network using the plurality of training data to prepare the trained artificial neural network” as set forth in claim 8-11 in combination with the remaining dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/Primary Examiner, Art Unit 2852